

EXHIBIT 10.9


RESTRICTED STOCK AGREEMENT


CEC ENTERTAINMENT, INC.
 
 
THIRD AMENDED AND RESTATED 2004 RESTRICTED STOCK PLAN


UNLESS GRANTEE REFUSES TO ACCEPT THIS RESTRICTED STOCK AGREEMENT BY RETURNING
THE AGREEMENT TO THE COMPANY WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS
AGREEMENT, GRANTEE IS DEEMED TO HAVE ACCEPTED THE AWARD OF RESTRICTED STOCK
EVIDENCED BY THIS AGREEMENT WITHOUT REQUIRING GRANTEE’S SIGNATURE, SUBJECT TO
AND OTHERWISE IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT AND THE TERMS AND CONDITIONS SET FORTH IN THE PLAN.
 
Grantee:
____________________
Address:
____________________
____________________
Number of Awarded Shares:
____
Grant Date:
____________________





Vesting of Awarded Shares:
 
Date
Aggregate Vested
Shares
 
Vested %
 
 
_______________
___
25%
 
_______________
___
50%
 
_______________
___
75%
 
_______________
___
100%

 
CEC Entertainment, Inc., a Kansas corporation (the “Company”), hereby grants to
the individual whose name appears above (“Grantee”), pursuant to the provisions
of the CEC Entertainment, Inc. Third Amended and Restated 2004 Restricted Stock
Plan, as amended from time to time in accordance with its terms (the “Plan”),
for good and valuable consideration, a restricted stock award (the “Award”) of
shares (the “Awarded Shares”) of its common stock, par value $.10 per share (the
“Common Stock”), effective as of the date of grant as set forth above (the
“Grant Date”), upon and subject to the terms and conditions set forth in this
Restricted Stock Agreement (the “Agreement”) and in the Plan, which is
incorporated herein by reference.  Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Plan.

 
1

--------------------------------------------------------------------------------

 
1.      Effect of the Plan.  Grantee acknowledges that the Plan and this
Agreement have been made available to Grantee, and represents that he or she is
familiar with the terms and provisions thereof and hereof, and hereby accepts
the Awarded Shares that were granted to Grantee, subject to all of the
provisions of the Plan and of this Agreement, together with all rules and
determinations from time to time issued by the Committee pursuant to the
Plan.  The Company, by action of the Committee or the Board, hereby reserves the
right to alter, amend, revise, suspend, or discontinue the Plan without the
consent of Grantee, so long as such alteration, amendment, revision, suspension
or discontinuance, unless otherwise required by law, shall not adversely affect
the rights and benefits available to Grantee hereunder, and this Award shall be
subject, without further action by the Company or Grantee, to such alteration,
amendment, revision, suspension or discontinuance unless provided otherwise
therein.
 
2.      Grant.  This Award shall evidence the grant of Awarded Shares to
Grantee.  The Awarded Shares shall be subject to all of the terms and conditions
set forth in this Agreement and the Plan, including the forfeiture conditions
set forth in Section 4 of this Agreement, the restrictions on transfer set forth
in Section 5 of this Agreement and the satisfaction of the Required Withholding
as set forth in Section 8(a) of this Agreement.  At the sole discretion of the
Committee, the Awarded Shares will be issued in either (i) uncertificated form,
with the Awarded Shares recorded in the name of Grantee in the books and records
of the Company or the Company’s transfer agent with appropriate notation
regarding the restrictions on transfer imposed pursuant to this Agreement, and
upon vesting and the satisfaction of all conditions set forth in this Agreement,
the lapsing of transfer restrictions shall be reflected in the books and records
of the Company or the Company’s transfer agent, as applicable, and upon request
by Grantee, the Company shall cause certificates representing the Awarded Shares
to be issued to Grantee, or (ii) certificated form pursuant to the terms
of  Section 12.8 of the Plan.  Grantee will in no case receive a stock
certificate representing the Awarded Shares unless and until the Awarded Shares
vest as provided in this Agreement and all tax withholding obligations
applicable to the Vested Awarded Shares (as defined below) have been
satisfied.  Any stock certificates evidencing the Awarded Shares will be held in
custody for Grantee by the Company until the Awarded Shares have vested in
accordance with Section 3 of this Agreement.  In accordance with the terms of
Section 12.8 of the Plan, if Awarded Shares are issued in certificated form,
stock certificates for the Awarded Shares will be endorsed with the legends
contained in such Section.  Upon vesting of the Awarded Shares, the Company
shall, unless otherwise paid by Grantee as described in Section 8(a) of this
Agreement, withhold that number of Vested Awarded Shares necessary to satisfy
any applicable tax withholding obligation of Grantee in accordance with the
provisions of Section 8(a) of this Agreement, and thereafter shall deliver to
Grantee all remaining Vested Awarded Shares.
 
3.      Vesting Schedule; Service Requirement.  Except as provided otherwise in
Section 4 of this Agreement, the Awarded Shares shall vest if the Grantee does
not experience a Termination of Service during the period commencing with the
Grant Date and ending with the applicable date that such portion of the Awarded
Shares vests (each, a “Vesting Date”).  A Termination of Service occurs when a
Grantee ceases to serve as an employee of the Company or a Subsidiary for any
reason (other than due to death), including,

 
2

--------------------------------------------------------------------------------

 
but not limited to, Grantee's voluntary resignation or termination by the
Company with or without cause.  Awarded Shares that have vested pursuant to this
Agreement are referred to herein as “Vested Awarded Shares” and Awarded Shares
that have not yet vested pursuant to this Agreement are referred to herein as
“Unvested Awarded Shares.” Subject to the provisions of Section 4 of this
Agreement, if the Grantee does not experience a Termination of Service prior to
an applicable Vesting Date, the Awarded Shares will vest in accordance with the
Vesting Dates set forth on the first page of this Agreement under the heading
“Vesting of Awarded Shares.”  If an installment of the vesting would result in a
fractional Vested Awarded Share, such installment will be rounded to the next
lower Awarded Share, as determined by the Company, except the final installment,
which will be for the balance of the Awarded Shares.  The treatment of any
fractional Vested Awarded Share remaining as of the date of the final
installment shall be determined in accordance with Section 12.10 of the Plan.
 
4.      Conditions of Forfeiture.
 
(a)           Upon the effective date of Grantee's Termination of Service (the
“Termination Date”) before all of the Awarded Shares become Vested Awarded
Shares, all Unvested Awarded Shares as of the Termination Date shall, without
further action of any kind by the Company or Grantee, be forfeited.  Unvested
Awarded Shares that are forfeited shall be deemed to be immediately transferred
to the Company without any payment by the Company or action by Grantee, and the
Company shall have the full right to cancel any evidence of Grantee's ownership
of such forfeited Unvested Awarded Shares and to take any other action necessary
to demonstrate that Grantee no longer owns such forfeited Unvested Awarded
Shares automatically upon such forfeiture.  Following such forfeiture, Grantee
shall have no further rights with respect to such forfeited Unvested Awarded
Shares.  Grantee, by his acceptance of the Award granted pursuant to this
Agreement, irrevocably grants to the Company a power of attorney to transfer to
the Company Unvested Awarded Shares that are forfeited and shall execute any
documents requested by the Company in connection with such forfeiture and
transfer.  The provisions of this Agreement regarding transfers of Unvested
Awarded Shares that are forfeited shall be specifically performable by the
Company in a court of equity or law.
 
(b)           Notwithstanding anything to the contrary in this Agreement, the
Unvested Awarded Shares shall become vested (i) on the death of Grantee while
Grantee is still an employee of the Company or a Subsidiary, (ii) in accordance
with the provisions of Article 10 of the Plan relating to a Change in Control
event, or (iii) at the direction of the Committee in accordance with the
provisions of Sections 6.7 and 6.11 of the Plan.
 
5.      Non-Transferability.  Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise.  Any
transfer in violation of this Section 5 shall be void and of no force or effect,
and shall result in the immediate forfeiture of all Unvested Awarded
Shares.  The Company shall not be required (i) to transfer on its books any
Unvested Awarded Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or the Plan, or (ii) to
treat as owner of such Unvested Awarded Shares, or accord the right to vote or
pay or deliver dividends or

 
3

--------------------------------------------------------------------------------

 
other distributions to, any purchaser or other transferee to whom or to which
such Unvested Awarded Shares shall have been so transferred.
 
6.      Dividend and Voting Rights.  Subject to the restrictions contained in
this Agreement, Grantee shall have the rights of a stockholder with respect to
the Awarded Shares, including the right to vote all such Awarded Shares,
including Unvested Awarded Shares.  In addition, Grantee shall have the right to
accrue all dividends, paid or delivered thereon, from and after the date hereof
on the Unvested Awarded Shares, but shall not be entitled to receive any such
dividends, if paid to stockholders, until and to the extent the Unvested Awarded
Shares to which the dividends relate become vested.  Moreover, in the event of
forfeiture of Unvested Awarded Shares, Grantee shall have no further rights in
and shall forfeit any accrued dividends with respect to such Unvested Awarded
Shares. Notwithstanding the foregoing sentence, the forfeiture of the Unvested
Awarded Shares pursuant to Section 4 hereof shall not invalidate any votes given
by Grantee with respect to such Unvested Awarded Shares prior to forfeiture.
 
7.      Capital Adjustments and Corporate Events.  If, from time to time during
the term of this Agreement, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company's receipt of
consideration, the Unvested Shares shall be adjusted in accordance with the
provisions of the Plan.  Any and all new, substituted or additional securities
to which Grantee may be entitled by reason of Grantee's ownership of the
Unvested Awarded Shares hereunder because of a capital adjustment shall be
immediately subject to the forfeiture provisions of this Agreement and included
thereafter as “Unvested Awarded Shares” for purposes of this Agreement.
 
8.      Tax Matters.
 
(a)           The Company's obligation to deliver Awarded Shares to Grantee upon
the vesting of such shares shall be subject to the satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements (the “Required Withholding”).  If the Company has not received from
Grantee payment for the full amount of the Required Withholding within five (5)
business days after the Company has notified the Grantee of the amount of such
Required Withholding, the Company shall withhold from the Vested Awarded Shares
that otherwise would have been delivered to Grantee a number of Vested Awarded
Shares of sufficient value necessary to satisfy Grantee's Required Withholding,
and deliver the remaining Vested Awarded Shares to Grantee.  The amount of the
Required Withholding and the number of Vested Awarded Shares to be withheld by
the Company, if applicable, to satisfy Grantee's Required Withholding shall be
based on the Fair Market Value of the Vested Awarded Shares on the applicable
Vesting Date (with the number of Vested Awarded Shares withheld to satisfy the
Required Withholding limited to the number of Vested Awarded Shares based on the
minimum statutory withholding rates applicable to such taxable income).  The
obligations of the Company under this Award will be conditioned on such
satisfaction of the Required Withholding.
 
(b)           Grantee is urged to review with Grantee's own tax advisors the
federal, state, and local tax consequences of this Award.  Grantee is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents.  In accepting this
 
4

--------------------------------------------------------------------------------

 
Award, Grantee (and not the Company) shall be responsible for Grantee's own tax
liability that may arise as a result of the Award.  Section 83 of the Code taxes
as ordinary income the fair market value of the Awarded Shares as of the Vesting
Date.  Grantee may elect to be taxed on the Grant Date rather than at the time
the Awarded Shares vest by filing an election under Section 83(b) of the Code
with the Internal Revenue Service and by providing a copy of the election to the
Company.  Grantee further understands that an additional copy of such Section
83(b) election form should be filed with his or her federal income tax return
for the calendar year in which the date of this Agreement falls.  Grantee
further acknowledges that the foregoing is only a summary of the effect of the
United States federal income taxation with respect to the Award hereunder, and
does not purport to be complete.   BY ACCEPTING THIS AWARD AND THE TERMS AND
CONDITIONS SET FORTH HEREIN, GRANTEE HAS BEEN INFORMED OF THE AVAILABILITY OF
MAKING AN ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH
ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF THE
ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO
GRANTEE; THAT GRANTEE IS SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION, THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING GRANTEE’S SECTION  83(b) ELECTION FORM,
AND THAT THE COMPANY HAS DIRECTED GRANTEE TO SEEK INDEPENDENT ADVICE REGARDING
THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY,
STATE OR NON-U.S. JURISDICTION IN WHICH GRANTEE RESIDES OR IS OTHERWISE SUBJECT
TO TAXATION.
 
9.      Entire Agreement; Governing Law.  The Plan and this Agreement contain
all of the terms and provisions regarding the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Grantee (collectively, the “Parties”) with respect to the subject matter
hereof.  If there is any inconsistency between the provisions of this Agreement
and of the Plan, the provisions of the Plan shall govern.  Nothing in the Plan
and this Agreement (except as expressly provided therein or herein) is intended
to confer any rights or remedies on any person other than the Parties
hereto.  The Plan and this Agreement are to be construed in accordance with and
governed by the laws of the State of Kansas, without giving effect to any
choice-of-law rule that would cause the application of the laws of any
jurisdiction other than the laws of the State of Kansas to apply to the rights
and duties of the Parties hereto.  Should any provision of the Plan or this
Agreement relating to the Awarded Shares be determined by a court of law to be
illegal or unenforceable, such provision shall be enforced to the fullest extent
allowed by law, and the other provisions shall nevertheless remain effective and
shall remain enforceable.
 
10.      Amendment; Waiver.  Subject to the terms and conditions of the Plan,
this Agreement may be amended or modified by means of a written document or
documents signed by the Company.  If such amendment or modification shall
adversely affect any rights of the Grantee, such amendment or modification shall
not be effective unless it is signed by the Grantee or otherwise agreed to
pursuant to applicable law, unless such amendment or modification is required by
law.  Any provision for the benefit of the Company contained in this Agreement
may only be waived in writing, either generally or in any particular instance,
 
5

--------------------------------------------------------------------------------

 
 
by the Board or by the Committee.  A waiver on one occasion shall not be deemed
to be a waiver of the same or any other breach on a future occasion.
 
11.      Notice.  Except for any notice provided pursuant to Section 8(a) of
this Agreement, any notice or other communication required or permitted
hereunder shall be given in writing and shall be deemed given, effective, and
received upon prepaid delivery in person or by courier or upon the earlier of
delivery or the third business day after deposit in the United States mail if
sent by certified mail, with postage and fees prepaid, if the Company at its
address as shown beneath its signature in this Agreement, and if to the Grantee
at the address shown on the Company’s records, unless either party shall
designate in writing from time to time a different address, by notice to the
other party in accordance with this Section 11.
 
12.      Conditions to Issuance of Certificates.  Any other provision in this
Agreement to the contrary notwithstanding, the Company shall not be required to
issue or deliver any certificate or certificates for any Awarded Shares (or
remove transfer restrictions on the Awarded Shares to the extent issued in
uncertificated form) prior to the fulfillment of all of the following
conditions:  (A) the admission of the Awarded Shares to listing on all stock
exchanges on which such Common Stock is then listed, (B) the completion of any
registration or other qualification of the Awarded Shares under any state or
federal law or under rulings or regulations of the Securities and Exchange
Commission or other governmental regulatory body, which the Committee shall, in
its sole and absolute discretion, deem necessary and advisable, (C) the
obtaining of any approval or other clearance from any state or federal
governmental agency that the Committee shall, in its absolute discretion,
determine to be necessary or advisable and (D) the lapse of any such reasonable
period of time following the Vesting Date as the Committee may from time to time
establish for reasons of administrative convenience.
 
13.      Not a Contract of Employment.  Nothing in this Agreement or in the Plan
shall confer upon Grantee any right to continue to serve as an Employee (or
other service provider) of the Company or any of its Subsidiaries.
 
14.      Successors and Assigns.  The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in the Plan and this Agreement, this
Agreement shall be binding upon Grantee and his or her heirs, executors,
administrators, successors and assigns.

 

  CEC ENTERTAINMENT, INC.           /s/ Michael H. Magusiak              Name:
Michael H. Magusiak      Title: President and Chief Executive Officer    
 Address:  4441 West Airport Freeway        Irving, Texas  75062  

 

 
6
 